                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 THOMAS D. HARRIS,

          Plaintiff,                                                       ORDER
    v.
                                                                 Case No. 15-cv-397-wmc
 BRIAN SCHALLER, et al.,                                           Appeal No. 19-3124

          Defendants.


         Plaintiff has submitted a motion for an order directing prison officials to pay the

remainder of the appeal filing fee from plaintiff’s release account. Dkt. 84. I will deny plaintiff’s

motion as set forth below.

         As explained in the January 27, 2020 order, under the Prison Litigation Reform Act, an

inmate who files an appeal in federal court under the in forma pauperis statute must pay the

$505 appeal filing fee, first by making an initial partial payment and then by sending the

remainder of the fee to the court in installments of 20% of the preceding month’s income, in

accordance with 28 U.S.C. § 1915(b)(2).

         Furthermore, the language of 28 U.S.C. § 1915(b)(1) requires prison officials to use a

prisoner’s release account to satisfy an initial partial payment if no other funds are available.

Carter v. Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). However, with the exception

of such initial partial payments, this court does not have the authority to tell state officials

whether, and to what extent, a prisoner should be able to withdraw money from a release

account.




                                                 1
                                              ORDER

       IT IS ORDERED that plaintiff Thomas D. Harris’s motion for an order directing prison

officials to pay the remainder of the appeal filing fee in this case from plaintiff’s release account

is DENIED.




               Entered this 5th day of February, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
